DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 17/468,361, Equipment Platform, filed on September 7, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same or different" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same or different" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 3-4, “about 50 mils to about 80 mils” – the language is not clear since it can be read as 49.2 mils to about 80.9 mils; or 50.9 mils to 79.1 mils.
Claim 11, line 7, “about 50 mils to about 80 mils” – the language is not clear since it can be read as 49.2 mils to about 80.9 mils; or 50.9 mils to 79.1 mils.
Claim 11, lines 9-10, “about 50 mils to about 80 mils” – the language is not clear since it can be read as 49.2 mils to about 80.9 mils; or 50.9 mils to 79.1 mils.
Claim 14 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 2, “about 100,00 lbs” – the language is not clear since it can be read as 99,700 lbs; or 100,200 lbs.
Claim 16, line 2, “about 10 ft to about 18 ft” – the language is not clear since it can be read as 9.9 ft to 18.2 ft; or 10.2 ft to 17.8 ft.
Claims 2-6, 8-10, 13, and 15-20 provide for the use of method, but, since the claim does not set forth any steps involved in the method / process, it is unclear what method / process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Allowable Subject Matter
Claims 1, 7, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 is allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 11,111,977 – same invention by same inventor
U.S. Patent No. 10,724,594 – same invention by same inventor
U.S. Patent No. 10,495,172 – same invention by same inventor


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        August 25, 2022